DETAILED ACTION
The Amendment filed 05/17/21.  Claims 1-3 are still pending.  Despite Applicant’s arguments, the previous objections and 102 rejections are maintained as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "414" and "432" have both been used to designate the same component.  See Figs. 2, 3A.  It appears that the “movement permitting part” and the “restricting part” are the same.  
In the Remarks, Applicant points to a “grayed area” in a marked up version of Figure 3A to show what constitutes “movement permitting part 414,” but this is irrelevant – what matters is where the lead line ends.  See Remarks, page 4.  The lead line for 414 extends only to the disc member that constitutes restricting part 432.  Specifically, a careful inspection of Figure 3A clearly shows that the lead line ends on this disc member, and that there is a space between the end of the lead line and the top surface of the plateau that constitutes the “movement permitting part.”  Reference numeral 414 must extend at least to a surface of this plateau, if not inside it, to properly identify it as the “movement permitting part.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

REJECTION #1: Etsuro
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etsuro et al. (JPH 1151105) (cited by Applicant).  Etsuro is directed to a hydraulic buffer.  See Abstract. 
Claim 1: Etsuro discloses a hydraulic damping device [Figs. 1, 5, 10] comprising: a cylinder storing fluid; a piston (2) configured to form a channel through which the fluid flows along with relative movement of a rod (19) relative to the cylinder in an axial direction; a valve (22) having elasticity, the valve being configured to open and close the channel in the piston; a movement permitting part (D) configured to permit the valve to be displaced as a whole between a contact position and a spaced position in the axial direction [see Fig. 10 (22 can move wholly up-down)], the contact position being a position where the valve contacts the piston, the spaced position being a position where the valve is spaced from the piston; a pressing part (28, 28I) [Figs, 5, 10] having elasticity, the pressing part being configured to press the valve against the piston; and a restricting part (45) separate from the pressing part, the restricting part being configured to annularly contact a radially inside of the valve [see Fig. 10 (radially-outermost portion of 45 contacts top surface of 22 at a location interior from the its radially-outer periphery)] at the spaced position to thereby restrict the valve from being displaced farther from the spaced position relative to the piston.  See Figs. 1, 5, 10. 
Claim 2: Etsuro discloses that the pressing part includes a plurality of protrusions (28a, 28c) extending radially outward, and the plurality of protrusions include a first protrusion (28a) and a second protrusion (28c), the first protrusion protruding toward the valve, the second protrusion protruding in a direction away from 3 the valve.  See Fig. 5. 
Claim 3: Etsuro discloses a contacting member (30) located at an opposite side of the pressing part from the valve, the contacting member being configured to contact the second protrusion of the pressing part.  See Fig. 1. 
REJECTION #2: Ji
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji et al. (US Patent Pub. No. 201/0012450) (cited by Applicant).  Ji is directed to a floating piston valve of a shock absorber.  See Abstract. 
Claim 1: Ji discloses a hydraulic damping device [Figs. 1, 2] comprising: a cylinder (10) storing fluid; a piston (40) configured to form a channel through which the fluid flows along with relative movement of a rod (20) relative to the cylinder in an axial direction; a valve (43) having elasticity, the valve being configured to open and close the channel in the piston; a movement permitting part (portion of 47a directly radially interior to 43) configured to permit the valve to be displaced as a whole between a contact position and a spaced position in the axial direction [see Fig. 2 (43 can move axially up-down)], the contact position being a position where the valve contacts the piston, the spaced position being a position where the valve is spaced from the piston; a pressing part (45) having elasticity, the pressing part being configured to press the valve against the piston; and a restricting part (flange of 47a directly above 43) separate from the pressing part, the restricting part being configured to annularly contact a radially inside of the valve [see Fig. 2 (with flow upwards through 41a, 43 rises from contact position on 41 to a spaced position where inner side of 43 contacts the flange of 47a)] at the spaced position to thereby restrict the valve from being displaced farther from the spaced position relative to the piston.  See Figs. 1, 2. 

Response to Arguments
Applicant's arguments filed 05/17/21 have been fully considered but they are not persuasive. 
First, claim 1 has been amended to require that the valve is displaced “as a whole,” which obviates the original 102 rejection due to Figure 1 of Etsuro.  Applicant had the foresight to address the additional embodiment in Etsuro depicted in Figure 10, which does show the valve 22 being displaced “as a whole.”  Applicant argues that claim 1 reads over this embodiment because the restricting part allegedly does not “annularly contact a radially inside of the valve.”  See Remarks, page 9.  In response, Applicant is taking an overly narrow view of “radially inside” – radially inside relative to what?  As long as the restricting part contacts some portion of the valve that is radially interior to its outer periphery, that is sufficient to be “radially inside.”  In Figure 10, the restricting part 45 contacts a portion of valve 22 that is radially inside relative to the radially outer periphery of the valve 22.  Thus, the limitation is properly met and the rejection is maintained (albeit with a different embodiment). 
Next, the Drawing objection is maintained.  Applicant’s Remarks are addressed in the objection above. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        May 20, 2021